DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 6-7, 9-11, 14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (US 2014/0159609 A1).
Regarding claim 1, Xie teaches a pixel driving circuit (Fig. 4, [0042], pixel unit driving circuit), comprising: 
a driving circuit (Fig. 4, first transistor T1 and a second transistor T2) coupled to a first control signal terminal (Fig. 4, SCAN[n]) and a data signal terminal (Fig. 4, second transistor is connected to DATA line), and configured to generate a driving current based on a signal from the data signal terminal under control of a signal from the first control signal terminal (transistor T1 is configured to generate a driving current based on a signal from the DATA line under control of a signal from the SCAN[n]); and 
a compensation circuit (Fig. 4, third transistor T3, fourth transistor T4, first capacitor C1 and a second capacitor C2) coupled to the first control signal terminal (Fig. 4, fourth transistor T4 is connected to SCAN[n]), a second control signal terminal (Gate of T3 receiving SCAN[n+2]), an output signal terminal (Fig. 4, anode of OLED which is also labeled as one of the J3 nodes), and the driving circuit (compensation circuit is connected to the driving circuit at the second terminal J1), and configured to perform a threshold voltage compensation on the driving circuit or sub-circuit and provide the driving current generated by the driving circuit or sub-circuit to the output signal terminal, under control of a signal from a first control signal terminal and a signal from the second control signal terminal (Fig. 4-5, [0057], threshold voltage compensation is performed on the driving circuit.  [0057], second phase performing compensation. [0058-0059], in the third phase, driving current is generated by the driving circuit to the anode of the OLED, under control of SCAN[n] and SCAN[n+2]).
	Regarding claim 2, Xie teaches wherein the driving circuit comprises: 
a driving sub-circuit (Fig. 4, driving transistor T1) having a control terminal, an input terminal, and an output terminal (Gate, drain and source of transistor T1), and configured to generate the driving current flowing from the input terminal to the output terminal under control of a potential at the control terminal and a potential at the output terminal (transistor T1 is configured to generate the driving current flowing the drain to the source under control of a potential at the gate and a potential at the J3 terminal); and 
a first control sub-circuit (Fig. 4, transistor T2) coupled to the first control signal terminal, the data signal terminal, and the control terminal of the driving sub-circuit (transistor T2 is connected to SCAN[n] terminal, the DATA line and the gate terminal of T1), and configured to input a potential at the data signal terminal to the control terminal of the driving sub-circuit under control of the signal from the first control signal terminal (transistor T2 is configured to input a potential at the DATA terminal to the gate of T1 under control of the signal SCAN[n]).
Regarding claim 6, the combination of Xie with Yang teaches wherein: 
the driving sub-circuit comprises a fourth transistor (Xie, Fig. 4, transistor T1), a gate of the fourth transistor is used as the control terminal of the driving sub-circuit (gate of transistor T1), a first electrode of the fourth transistor is used as the input terminal of the driving sub-circuit to couple to a power signal terminal (Fig. 4, first electrode of T1 is connected to ELVDD), (Fig. 4, second electrode or source of transistor T1 is used as the output terminal).
Regarding claim 7, Xie teaches the pixel driving circuit according to claim 2, wherein the first control sub-circuit comprises a fifth transistor (Fig. 4, transistor T2), a gate of the fifth transistor is coupled to the first control signal terminal (gate of transistor T2 is coupled to SCAN[n]), a first electrode of the fifth transistor is coupled to the data signal terminal (a first electrode of transistor T2 is coupled to DATA), and a second electrode of the fifth transistor is coupled to the control terminal of the driving sub- circuit (second electrode of transistor T2 is coupled to the gate of transistor T1).
Regarding claims 9, 14, and 18-19, Xie teaches a display panel comprising the pixel driving circuit of claim 1 (Title, [0003], a circuit structure of a liquid crystal display device, and more particularly to a pixel unit driving circuit). 
Regarding claim 10, Xie teaches a method for driving the pixel driving circuit according to claim 1, comprising that: 
	a first control signal is applied to the first control signal terminal (Fig. 4, SCAN[n] connected to gate of T2), a data signal is applied to the data signal terminal (Fig. 4, second transistor is connected to DATA line), and a second control signal is applied to the second control signal terminal (connected to Gate of T3 receiving SCAN[n+2]); and 
the driving circuit generates a driving current based on the data signal under control of the first control signal (Fig. 4, transistors T1 and T2 generate a driving current based on DATA under control of SCAN[n]), and the compensation circuit performs the threshold voltage ([0013, 0030, 0060, 0063], a pixel unit driving circuit which can effectively compensate the nonuniformity and the shift of the threshold voltage during a pixel compensation step through use of the T3, T4, C1 and C2) and provides the driving current generated by the driving sub-circuit to the output signal terminal, under control of the first control signal and the second control signal ([0058-0059, 0064], in the third phase, driving current is generated by the driving circuit to the anode of the OLED, under control of SCAN[n] and SCAN[n+2]).
	Regarding claim 11, Xie teaches applying a reference voltage to the compensation circuit (Fig. 4, VREF applied to third transistor T3 which is part of the compensation circuit), wherein the compensation circuit performs the threshold voltage compensation on the driving sub-circuit by using the reference voltage under control of the first control signal and the second control signal ([0013, 0057-0059, 0063-0064], a pixel unit driving circuit effectively compensates the nonuniformity and the shift of the threshold voltage of a driving transistor by using VREF, SCAN[n] and SCAN[n+2]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8, 12-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2014/0159609 A1), as applied to claim 1 above, and further in view of Yang et al. (US 2017/0018226 A1, hereinafter, Yang).
	Regarding claim 3, Xie teaches the compensation circuit comprises: 
a compensation sub-circuit coupled to the control terminal of the driving sub- circuit, the output terminal of the driving sub-circuit, the first control signal terminal, the second control signal terminal, and a reference signal terminal (Fig. 4, third transistor T3, fourth transistor T4, first capacitor C1 and a second capacitor C2 are connected to the gate and source output terminal of transistor T1, SCAN[n], and VREF), and configured to control the potential at the control terminal of the driving sub-circuit and the potential at the output terminal of the driving sub-circuit by using a potential at the reference signal terminal under control of the signal from the first control signal terminal and the signal from the second control signal terminal (third transistor T3, fourth transistor T4, first capacitor C1 and a second capacitor C2 are configured to control the potential at the gate of first transistor T1 and the potential at the source of T1 by using a potential at VREF under control of SCAN[n+2] and SCAN[n]).  

In an analogous art, Yang teaches a pixel driving circuit (Fig. 3) comprising a second control sub-circuit (Fig. 3, light emission control module fifth switching transistor T5) coupled to a second control signal terminal (Fig. 3, Scan3). 
Xie can be modified such that Yang’s emitter transistor T5 is placed between node J3 and OLED D1.  Yang teaches the emitter transistor T5 gate input can received a shared scan line input.  Hence Yang’s emitter transistor T5 can receive an input from SCAN[n+2].  This combination results in the claimed second control sub-circuit (Yang, Fig. 3, light emission control module fifth switching transistor T5) coupled to the second control terminal (Xie, SCAN[n+2]) , the output terminal of the driving sub-circuit (Xie Fig. 4, output of T1 will be connected to Yang transistor T5), and the output signal terminal (Yang light emission transistor T5 will be connected to Xie OLED anode), and configured to couple the output terminal of the driving sub-circuit to the output signal terminal under control of the signal from the second control signal terminal (Xie, Fig. 4, the output terminal of transistor T1 will be coupled to the OLED anode and Yang’s light emission transistor is configured to the OLED anode to the output signal terminal which is under control of SCAN[n+2]).   	
It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Xie with Yang to provide an emission control transistor in between an OLED and a driving transistor as the emission transistor controls flow of current supplied from (Yang, [0003-0004]) and suppressing abnormal emission of the OLED which can occur when supplying data voltage to gate node of the driving transistor.
Regarding claim 4, Xie teaches the reference signal terminal or reference voltage comprises a first reference signal terminal (Fig. 4, VREF) and a second reference signal terminal (Fig. 4, Vinit), and the compensation sub-circuit comprises a first transistor (Fig. 4, transistor T3), a second transistor (transistor T4), a first capacitor (capacitor C1), and a second capacitor (capacitor C2), wherein 
a gate of the first transistor is coupled to the second control signal terminal (Fig. 4, gate of transistor T3 is coupled to SCAN[n+2]), a first electrode of the first transistor is coupled to the first reference signal terminal (T3 has first electrode coupled to VREF), and a second electrode of the first transistor is coupled to the control terminal of the driving sub-circuit (second electrode of T3 is coupled to gate of transistor T1); 
a first terminal of the first capacitor is coupled to the control terminal of the driving sub-circuit (first terminal of capacitor C1 is connected to gate of T1), and a second terminal of the first capacitor is coupled to the first reference signal terminal (second terminal of capacitor C1 is connected to VREF); 
a first terminal of the second capacitor is coupled to the first reference signal terminal (Fig. 4, first terminal of capacitor C2 is connected to VREF), and a second terminal of the second capacitor is coupled to the output terminal of the driving sub-circuit (second terminal of capacitor C2 is connected to output terminal of transistor T1 at J3); and 
(Fig. 4, gate of transistor T4 is connected to SCAN[n]), a first electrode of the second transistor is coupled to the second reference signal terminal (first electrode of T4 is connected to Vinit), and a second electrode of the second transistor is coupled to the output terminal of the driving sub-circuit (second electrode of T4 is connected to output terminal of T1).
Regarding claim 5, the combination of Xie with Yang teaches the second control sub- circuit comprises a third transistor (Yang, Fig. 3, light emission control module fifth switching transistor T5), a gate of the third transistor is coupled to the second control signal terminal (the gate of Yang’s transistor T5 will be connected Xie with SCAN[n+2]), a first electrode of the third transistor is coupled to the output terminal of the driving sub-circuit (a first electrode of Yang’s transistor T5 will be coupled to the output terminal of Xie’s transistor T1), and a second electrode of the third transistor is coupled to the output signal terminal (Yang, second electrode of transistor T5 will be coupled to the input of Xie’s OLED anode).
Regarding claims 8 and 13, Xie teaches the first reference signal terminal is coupled to receive a first reference voltage (Xie, Fig. 4, VREF), the second reference signal terminal is coupled to receive a second reference voltage (Fig. 4, Vinit), and the data signal terminal is coupled to receive a data signal (Fig. 4, DATA), wherein the first reference voltage is higher than a voltage of the data signal, and the voltage of the data signal is higher than the second reference voltage ([0058], see I-OLED equation stating VREF - V DATA thereby teaching the first reference voltage is higher than the voltage of the data signal. [0029], the initial voltage input terminal charges the second capacitor whose other terminal is connected to VREF.  In order to for second capacitor to charge, Vinit must be a different value than VREF.  [0056], VINIT level is low enough so that OLED will not emit light and T1 is on teaches DATA voltage is higher than VINIT).
Regarding claim 12, the combination of Xie and Yang teach the reference voltage comprises a first reference signal terminal (Xie, Fig. 4, VREF) and a second reference signal terminal (Xie, Fig. 4, Vinit), and the compensation circuit comprises a compensation sub-circuit (Fig. 4, third transistor T3) and a second control sub-circuit (Yang, Fig. 3, light emission control module fifth switching transistor T5),
wherein in a first period, the first control signal being at a first level is applied to the first control signal terminal, the first control sub-circuit inputs a potential at the data signal terminal to a control terminal of the driving sub- circuit, and the compensation sub-circuit inputs the second reference voltage to an output terminal of the driving sub-circuit (Xie, Fig. 5, [0056], pre-charging phase); 
in a second period, the first control signal is changed from the first level to a second level, and the compensation sub-circuit stores a compensation voltage related to a threshold voltage of the driving sub-circuit at the output terminal of the driving sub-circuit (Xie, Fig. 5, [0057], second phase); and 
in a third period, the second control signal being at the first level is applied to the second control signal terminal, and the compensation sub-circuit adjusts a potential at the control terminal of the driving sub-circuit and a potential at the output terminal of the driving sub-circuit by using the first reference voltage, so that the driving current generated by the driving sub-circuit is independent of the threshold voltage (Xie, Fig. 5, third phase).
(Xie’s SCAN[n+2] will control Yang’s transistor T5 to couple the output terminal of Xie’s T1 to the OLED anode to generate driving current). 
	Regarding claims 15-17 and 20, Xie teaches a display panel comprising the pixel driving circuit of claim 1 (Title, [0003], a circuit structure of a liquid crystal display device, and more particularly to a pixel unit driving circuit).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


NATHAN P. BRITTINGHAM
Examiner
Art Unit 2622



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622